 
Exhibit 10.2
 
Amendment No. 2 to the Executive
Employment Agreement
Between Track Group, Inc. and Derek Cassell
Dated December 1, 2016
 
 
THIS AMENDMENT NO. 2 to that certain Executive Employment Agreement by and
between Track Group, Inc. (the "Company") and Derek Cassell (the "Executive") is
entered into as of December 13, 2017.
 
WHEREAS, the Company and the Executive entered into that certain Executive
Employment Agreement dated December 1, 2016 (the "Employment Agreement"); and
 
WHEREAS, the Company and the Executive entered into an Amendment to the
Employment Agreement dated February 13, 2017 (“Amendment 1”); and
 
WHEREAS, the Board of Directors of the Company has agreed to promote Executive,
and Executive has agreed to accept a promotion, from the position of President
to Chief Executive Officer effective January 1, 2018, and the parties have
agreed to increase Executive’s base salary, to increase his Target Bonus from
50% to 100% effective for bonus plan year 2018 and thereafter, to provide
Executive with additional Shares of Company common stock, and have agreed to the
other terms contained herein.
 
NOW, THEREFORE, the parties agree to amend the Employment Agreement effective
January 1, 2018, as follows:
 
1.       The Employment Agreement and Exhibit B thereto shall be modified to
replace the word "President" with the words "Chief Executive Officer" wherever
the word "President" appears.
 
2.        Paragraph 2 shall be modified to read in full as follows:
 
"During his Employment Term as defined in Paragraph 5, Executive will perform
his duties faithfully and to the best of his ability and will devote his full
business efforts and time during normal working hours to the Company. Executive
will report to the Board of Directors of the Company. Executive shall be
responsible for duties typical of the office, including but not limited to the
responsibilities set forth in the Track Group, Inc. Corporate Governance Manual
Position Description For Chief Executive Officer. Furthermore, Executive shall
perform such other duties and projects as may be assigned by the Board of
Directors of the Company that are consistent with his position."
 
3.        Paragraph 3A. shall be modified to change the base salary to
$275,000.00 per calendar year effective January 1, 2018.
 
 
 

 
 
4.         Paragraph 3 shall be modified to include the following:
 
“ B. (i) Subject to approval by the Board of Directors, Executive will be issued
300,000 unregistered restricted shares of Company common stock (the “Shares”).
The Shares shall bear an applicable restrictive legend. The Shares shall vest as
follows: (i) 100,000 Shares shall vest on January 1, 2018, (ii) 100,000 Shares
shall vest on January 1, 2019 and (iii) 100,000 Shares shall vest on January 1,
2020.”
 
“D. Change of Control. In the event that, at any time during the Executive’s
employment under this Agreement, the Company experiences a Change of Control (as
hereinafter defined), the Executive shall be entitled to receive a cash payment
equal to twelve (12) months of Executive’s Base Annual Salary (at the
Executive’s highest Base Annual Salary), plus all Restricted Stock, Warrant and
Options shall become one hundred percent (100%) vested and fully exercisable and
the Company shall have no repurchase right.
 
For purposes of this Agreement, a “Change of Control” shall mean, and be deemed
to have occurred upon: (i) a sale or transfer of substantially all of the Common
Stock of the Company in any transaction or series of related transactions (other
than sales in the ordinary course of business); (ii) any merger, consolidation
or reorganization to which the Company is a party, except for a merger,
consolidation or reorganization in which the Company is the surviving
corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding Common Stock (on a
fully-diluted basis) immediately prior to the merger, consolidation or
reorganization, hold a majority of the voting power of the Company after such
merger, consolidation or reorganization.
 
5.         The last sentence of Paragraph 3B. as set forth in Amendment 1 shall
be modified to add at the beginning the words: “Subject to paragraph 5,”
 
6.         Paragraph 5A. shall be deleted in its entirety and replaced with the
following:
 
“A. Employment Term of Agreement. The Employment Term of this Agreement shall
commence on October 1, 2016 and shall continue in effect until December 31, 2020
unless earlier terminated by either party in accordance with the provisions of
this Section 5, or extended by mutual agreement of the parties.”
 
7.         Paragraph 5B.(II)(ii) shall be modified to provide that for purposes
of the Severance Payment the Target Bonus shall be deemed to be vested and
earned.
 
8.         The last sentence of Paragraph 6 shall be modified to read in full as
follows: “If Executive voluntarily terminates his employment with the Company he
shall provide written notice to the Chairman of the Board of Directors at least
one hundred twenty (180) days prior to terminating such employment.”
 
9.         Paragraph 12 shall be modified to change notice to the Company from
"Attn: Chief Executive Officer" to "Attn: Chairman, Board of Directors."
 
 
 

 
 
 
10.         Exhibit "B" of the Employment Agreement titled "Executive Bonus
Formula" shall be modified to change the Target Bonus percentage from 50% to
100% effective for bonus plan year 2018 and for each bonus plan year thereafter.
 
 
IN WITNESS WHEREOF, each of the parties has executed this Amendment No. 2 to the
Executive Employment Agreement between Track Group, Inc. and Derek Cassell dated
December 1, 2016, in the case of the Company by its duly authorized Board
Member, as of the day and year first above written.
 
 
TRACK GROUP, INC. 
 
By:  /s/ Guy Dubois 
      Guy Dubois

      Chairman of the Board
EXECUTIVE
 
/s/ Derek Cassell
Derek Cassell

 
 
 
 
 
 
 
